Citation Nr: 1452709	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1981.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned in September 2012.  A transcript of that hearing is of record.  

As will be discussed in detail below, the Veteran filed a request to reopen the previously denied claim for entitlement to service connection for PTSD.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than depression, including PTSD.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

The Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating decisions - that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  He has consistently endorsed symptoms of depression, anger problems, and substance abuse, since filing his initial claim in 2003.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 2004, service connection for PTSD, was denied on the basis that there was no current PTSD diagnosis.

2.  Evidence received since the December 2004 rating decision denying service connection for an acquired psychiatric disability includes evidence of a diagnosis of PTSD; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against the finding that the Veteran has a diagnosis of PTSD which conforms with DSM-IV.
 
4.  A chronic psychiatric disorder, to include depression, was not shown in service or for many years thereafter; and, the preponderance of evidence fails to establish that the Veteran's diagnosed major depressive disorder is etiologically related to his active service or any service connected disability.





CONCLUSIONS OF LAW

1.  The December 2004 RO decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of service connection for an acquired psychiatric disorder, to include PTSD or depression, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

March 2004 and June 2009 letters fulfilled all the above-described notice requirements. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are in evidence.  

The RO also provided the Veteran with VA examinations in April 2004 and November 2009.  The examiners obtained a complete complaint history from the Veteran and provided thorough psychiatric examinations, including the appropriate testing.  The examinations of record are adequate for adjudicating the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The Veteran submitted a claim for service connection for PTSD disability in December 2003.  The claim was denied by the RO in a December 2004 rating decision.  The December 2004 RO denial was based on service treatment and personnel records, and VA and private treatment records and evaluations.  The RO denied the claim stating that the Veteran did not have a current diagnosis of PTSD under the DSM-IV criteria, and that his depression/dysthymic disorder was linked to his long-term alcohol abuse and other life stressors.  He filed a notice of disagreement with that decision and was provided a statement of the case in April 2006.  The Veteran did not appeal perfect his appeal by submitting a timely substantive appeal.  Accordingly, it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

Evidence received since the December 2004 decision includes VA and private treatment records and a VA examination.  The VA treatment records show an ongoing diagnosis of PTSD.  This evidence is sufficient to meet the low threshold for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Based on these factors, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 C.F.R. § 3.156 (2014).

III. Merits of the Claim

The Veteran claims service connection for an acquired psychiatric disability related to his active military service.  He specifically asserts that he has PTSD stemming from serving on various Navy ships, and being bombed while aboard the USS Oklahoma while off the coast of North Vietnam.  The RO has conceded the Veteran's stressors, as the Veteran has received a Combat Action Ribbon for his service.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) .

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim. 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a) .

The chronic diseases, per se, listed in § 3.309(a) include psychoses, though not also neuroses, and will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).

The newer DSM-V has now been officially released.    An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.   However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in 2012.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) are silent for the diagnosis or treatment of a psychiatric disability.  Similarly, when he was afforded a VA examination in May 1982, he made no reference to psychiatric symptoms or complaints.

The Veteran's VA treatment records from May 2009 to March 2010 show that the Veteran's treating psychologist has diagnosed him with PTSD and depression/dysthymic disorder for treatment purposes.  VA records prior to May 2009 (which start in April 2002) did not show a PTSD diagnosis, and just showed that the Veteran was diagnosed with depression/dysthymia related to life stressors and alcoholism.  In fact, while a February 2008 screening tool showed that the Veteran answered "yes" to three out of four questions aimed at assessing whether a Veteran should be evaluated for PTSD, an April 2008 treatment note stated that the Veteran did not experience any lingering effects of combat.  The May 2009 diagnosis appears to be the first time that PTSD was diagnosed.  None of the treatment records show what criteria were used to diagnose the Veteran. 

The Veteran's private treatment records from February 1993 to July 2000 show diagnoses of depression/dysthymic disorder and alcoholism, but fail to speak to a PTSD diagnosis.  Further, while he reported that he had lived with depression "for years," there were no references to his active service.  
  
The Veteran underwent a VA examination in April 2004.  The examiner noted that the Veteran's VA treatment records showed treatment for depression and dysthymia (prolonged depression).  The examiner related that the Veteran had a history of inpatient psychiatric treatment for a felony sex crime involving a child, time in prison for assaulting and stabbing someone, and several inpatient treatments for alcohol dependency.  The Veteran told the examiner that he has experienced depression since he was in active service, but never sought treatment for it; was diagnosed with depression in 1993; and not sure as to the severity of his PTSD symptoms, which he alleged was diagnosed the summer of 2003.  The examiner noted that the Veteran showed depression and some residual PTSD/anxiety symptoms.  

The examiner opined that the Veteran did not meet the requisite DSM-IV PTSD criteria.  The examiner noted that while the Veteran experienced occasional fear while aboard the armed cruiser, he did not experience horrors of war combat characteristic of those experienced by Veterans with significant PTSD, as he was below the deck during the bombing, and that any residual PTSD/anxiety symptoms were exacerbated by the Veteran's stay in prison.  The examiner also stated that the Veteran did exhibit dysthymia, which could be attributed to the Veteran's chronic alcohol abuse, stay in prison, and a personality disorder.  The examiner underlined that his opinion was rendered based on consultation with the Veteran's treating psychiatrist, DSM-IV interview findings, psychological testing results, other clinicians' previous assessments and diagnoses, medications prescribed for the Veteran's conditions, and direct observation during the over-3 hour long examination.  

The Veteran underwent another VA examination in November 2009.  The examiner noted that the Veteran was being treated for recurrent major depression, and that he exhibited symptoms of clinical depression.  The examiner related that the Veteran had several alcohol-related legal charges on his record both during and after active service, including DUIs and assault; that he was incarcerated for sexually assaulting a minor both in prison and a psychiatric hospital; and that he participated in several detox programs throughout the years (including in 2009).  The Veteran reported to the examiner that being bombed in active service was "sobering" and made him anxious.  The examiner diagnosed the Veteran with recurrent major depression, chronic alcohol dependence, and a history of pedophilia.    

Upon examination, the examiner opined that the Veteran's symptoms were transient and mild, and did not meet formal diagnostic criteria for PTSD.  The examiner reported that the adjustment issues that the Veteran experienced in his life were related partly to his chemical dependency, and that the symptoms which he now experienced were mild residual stress symptoms, with an unclear connection to the Veteran's service.  The examiner noted that it was unclear whether the Veteran met the stressor criterion, as he had a two-day period of exposure to combat, which he stated made him feel threatened with harm, but not that his life was immediately threatened.  The examiner opined that the Veteran's symptoms did not meet a formal diagnosis of PTSD, and that he did have symptoms of depression, but that it was less likely as not that the depression was related to the Veteran's active service because its onset appeared well after separation from service, and that the depression was likely related to ongoing alcohol dependence.  The examiner stated that the Veteran reported only mild impairment in occupational functioning as a result of depression, and was able to work, but was unemployed at that time.                  

In February 2010, the Veteran's VA treating psychiatrist spoke to RO personnel telephonically, and confirmed that the Veteran has been diagnosed with both PTSD and depression, and stated that the Veteran was sober since 2001.  In a February 2010 treatment note, the VA treating psychiatrist noted that the Veteran's symptoms were in the moderate-to-severe category, that he has been sober since 2002, that the VA examiner was inaccurate in stating that the Veteran's symptoms were mild-to-moderate in severity, and that the Veteran alleged that the VA examiner fell asleep during the examination.  The treating psychiatrist also related that the ship that the USS Oklahoma was attacked while the Veteran served on it, and that the Veteran continued to have intrusive thoughts and dreams of the attack for a number of years.  The psychiatrist noted that the Veteran reported that the thoughts and dreams have faded with ongoing treatment with Mirtazapine, but returned if he failed to take his medication.  The doctor stated that the Veteran remained depressed, and that he supported the Veteran's "claim for increased benefits for PTSD and depression."  

In a July 2012 statement, the Veteran argued that the results of the two VA examinations should be given less credence than the on-going treatment which he has received for PTSD.  The Veteran alleged that his VA treating physicians have diagnosed him with PTSD according to the DMS-IV criteria, and have linked his PTSD to his combat experiences.  

In sum, neither one of the VA examinations diagnosed the Veteran with PTSD, or tied his depression to his active service.  PTSD was not diagnosed in either VA examinations because the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD.  None of the previous diagnoses of PTSD involved the same battery of testing or level of interviewing.  The April 2004 VA examination involved 3-hours of testing, interviews, and assessments.  By contrast the clinical records diagnosing PTSD are simply clinical.  Even the February 2010 treating physician's statement provides no rationale or basis for the PTSD diagnosis.  The fact that the Veteran has received treatment associated with a diagnosis of PTSD for a significant period of time does not, in itself, render the diagnosis valid.  The totality of evidence simply fails to support a diagnosis of PTSD. 

The Board is cognizant that the Veteran's VA treatment providers listed impressions and diagnoses of PTSD in the VA outpatient treatment records associated with the claims file.  However, the Board has determined that those findings have less probative value when compared to the detailed findings and well-reasoned conclusions reached in the April 2004 and November 2009 VA examination and medical opinion reports discussed at length above.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds the detailed, reasoned opinions of the VA examiners more probative than the cursory nature of the positive opinions provided by the Veteran's treating VA physicians.

In sum, the most competent and credible medical evidence of record fails to establish a diagnosis of PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-IV. Thus, the Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether a present disability related to conceded in-service stressors exists weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition, there is no evidence that the Veteran had a PTSD disability that resolved during the pendency of the appeal.  Rather, on review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any current residuals of PTSD.  As the Board has determined there is no probative medical evidence establishing a current diagnosis of PTSD, a discussion as to whether there exists a medical nexus between active service and such disability is not necessary. Consequently, the Board finds that entitlement to service connection for PTSD is not warranted.

As to the Veteran's diagnosis of depression/dysthymia, while the Veteran does have diagnosed depression and dysthymia, no link between the Veteran's depression/dysthymia and his active service has been established, or even suggested, but any of the medical evidence of record.  Both the Veteran's VA treating physicians and VA examiners believed the Veteran's depression to be tied to his chronic alcohol abuse and various social and legal issue and life stressors which he experienced since his separation from active service.   

Evidence of record also includes statements from the Veteran asserting a present PTSD disability, continuity of PTSD symptomatology since service, and a causal connection between his claimed PTSD and events in service. 

The Veteran, however, lacks the competence to diagnose PTSD or any other psychiatric disabilities which he experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2014).  Assessment of PTSD requires a mental health evaluation by a clinical psychologist or psychiatrist, and not lay observation.  It follows that the Veteran is not competent to assert that he experienced PTSD since service.  PTSD is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of PTSD must be made by a mental health professional, pursuant to the DSM-IV.  This requires medical expertise that the Veteran does not possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding a purported diagnosis of PTSD or observed PTSD symptomatology are found to lack competency.  Moreover, the Board finds that the medical evidence against the claim, especially the fact that it ultimately has been determined he does not have PTSD according to the DSM-IV criteria, probatively outweighs his unsubstantiated lay testimony to the contrary. 

For the foregoing reasons, the claim of entitlement to service connection for PTSD and depression/dysthymia must be denied.  The criteria for entitlement to service connection for the claimed disability has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


 
ORDER

The application to reopen a claim for service connection for an acquired psychiatric disability, to include PTSD and depression, is granted.

Entitlement to service connection for a psychiatric disability, to include PTSD and depression, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


